762 N.W.2d 169 (2009)
Maureen D. TAYLOR, Plaintiff-Appellee,
v.
Jackie CURRIE, Detroit City Clerk, and the Detroit Election Commission, Defendants-Appellants, and
Marino Taylor, Defendant.
Docket No. 135728. COA No. 269684.
Supreme Court of Michigan.
March 20, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the October 25, 2007 judgment of the Court of Appeals is considered and, it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.
HATHAWAY, J., would grant leave to appeal to address the issue whether a city, township, or village clerk is authorized under Michigan election law, specifically, MCL 168.759(5), to mass mail unsolicited absent voter ballot applications to qualified voters.